KITTRELL, J.
From the decision of the Court of Civil Appeals (195 S. W. 646) to which we refer, writ of error was granted by the Committee of Judges. In the view of the Supreme Court the suit, however styled, was essentially one for the recovery of land, and .the trial court’s sustaining of exceptions upon the question of misjoinder of parties plaintiff was correct. Hunt v. Johnson, 106 Tex. 510, 171 S. W. 1125. Plaintiff’s refusal to amend following that ruling of the trial court necessarily ended the case.
In this view we conclude that the judgment of the Court of Civil Appeals should be affirmed on the ground stated.
PHILLIPS, C. J.
We approve the judgment recommended in this case.